         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 1 of 11



 1 John C. Hueston, State Bar No. 164921
     jhueston@hueston.com
 2 Moez M. Kaba, State Bar No. 257456
     mkaba@hueston.com
 3 Joseph A. Reiter, State Bar No. 294976
     jreiter@hueston.com
 4 HUESTON HENNIGAN LLP
     523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
     Telephone: (213) 788-4340
 6 Facsimile:   (888) 775-0898
 7 Attorneys for Defendant
     PricewaterhouseCoopers LLP
 8

 9                                 UNITED STATES DISTRICT COURT
10                            NORTHERN DISTRICT OF CALIFORNIA
11

12 MAURO BOTTA,                                  Case No. 3:18-CV-2615-AGT
13                    Plaintiff,                 DEFENDANT PWC’S
                                                 SUPPLEMENTAL BRIEF RE:
14             v.                                ATTORNEY-CLIENT PRIVILEGE
15 PRICEWATERHOUSECOOPERS LLP,
                                                 Judge: Hon. Alex G. Tse
16                    Defendant.                 Date: March 1, 2021
                                                 Time: 8:30 a.m.
17

18

19

20

21

22

23

24

25

26

27

28


                    PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                   Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 2 of 11



 1             Pursuant to the Court’s February 25, 2021 order, PwC submits this supplemental
 2 brief addressing the Court’s inquiries concerning Walter Brown’s privileged

 3 interviews with Plaintiff.

 4 I.          COMMUNICATIONS MADE IN THE COURSE OF WALTER
 5             BROWN’S INTERNAL INVESTIGATION ARE PRIVILEGED
 6             The Supreme Court has long held that communications between corporate
 7 employees and counsel seeking to render legal advice to the client corporation during

 8 an internal investigation are privileged. See Upjohn Co. v. United States, 449 U.S.

 9 383, 394 (1981); see also Admiral Ins. Co. v. District Court, 881 F.2d 1486, 1492 (9th

10 Cir. 1989) (“[T]he [attorney-client] privilege applies to communications by any

11 corporate employee regardless of position when the communications concern matters

12 within the scope of the employee’s corporate duties and the employee is aware that the

13 information is being furnished to enable the attorney to provide legal advice to the

14 corporation”); In re Kellogg Brown & Root, Inc., 756 F.3d 754, 760 (D.C. Cir. 2014)

15 (“In the context of an organization’s internal investigation, if one of the significant

16 purposes of the internal investigation was to obtain or provide legal advice, the

17 privilege will apply.”). When the investigation is conducted “by outside counsel rather

18 than in-house counsel, that difference from Upjohn strengthens rather than weakens

19 [the company’s] claim to the privilege.” Cicel (Beijing) Sci. & Tech. Co. v. Misonix,

20 Inc., 331 F.R.D. 218, 230 (E.D.N.Y. 2019) (citation and quotation marks omitted).

21             The record is clear that Mr. Brown and his Orrick colleagues interviewed
22 Plaintiff as part of an internal investigation conducted for the purpose of providing

23 legal advice to PwC.         In April 2017, the SEC notified PwC’s Assistant General
24 Counsel that it had initiated an investigation into PwC’s 2013 and 2014 audits of

25 Cavium, Inc. See JX 20. In response, PwC retained Orrick to respond to the SEC’s

26 inquiries and provide legal advice in connection with the SEC’s investigation. (See

27 Declaration of Walter Brown (“Brown Decl.”) ¶ 2 (Dkt. 85-6); see also PX 206

28 (communications between Orrick and the SEC).) Among other things, the Orrick team

                                             -1-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 3 of 11



 1 and PwC’s Office of General Counsel issued document preservation notices (see PX

 2 109), made seven document productions to the SEC (see, e.g., PX 207), and conducted

 3 custodial and substantive interviews.

 4             Because Plaintiff served as a Senior Manager on the Cavium audits subject to
 5 the SEC’s inquiries, Mr. Brown and his team interviewed Plaintiff on two occasions

 6 as part of their internal investigation. (Brown Decl. ¶ 3; Trial Tr. Vol. 3 at 409:23–

 7 410:1; 436:8–440:19.) At the start of both interviews, Mr. Brown provided Plaintiff

 8 with Upjohn warnings making clear, among other things, that (i) the interviews were

 9 privileged; (ii) Mr. Brown was conducting them for the purpose of assisting PwC in

10 responding to the SEC; (iii) the privilege belonged to PwC; and (iv) Plaintiff was

11 obligated to keep the contents of the interviews confidential.            Following those
12 interviews and Plaintiff’s termination in August 2017, Mr. Brown and his team

13 continued representing PwC until after the SEC closed its investigation—without

14 taking any enforcement action—in February 2018. See DX 1524.

15             These undisputed facts establish that Mr. Brown’s interviews with Plaintiff are
16 privileged. See, e.g., Cicel (Beijing) Sci. & Tech. Co., 331 F.R.D. at 223 (holding that

17 outside counsel’s interviews with employees during an internal investigation

18 conducted in anticipation of government investigations were privileged because their

19 purpose was to facilitate legal advice); In re Gen. Motors LLC Ignition Switch Litig.,

20 80 F. Supp. 3d 521, 527–28 (S.D.N.Y. 2015) (“Here, as in Upjohn, the internal

21 investigation and accompanying interviews were conducted ‘as part of [the

22 company’s] request for legal advice’ in light of possible misconduct and

23 accompanying governmental investigations and civil litigation. Here, as in Upjohn, the

24 employees interviewed were aware (and, in fact, explicitly told) that the purpose of the

25 interviews was to collect information to assist in providing legal advice to the

26 company, and that the matters discussed were therefore confidential.”). Accordingly,

27 Plaintiff is “bound by the attorney-client privilege not to reveal confidential

28 communications between [himself] and counsel.” Dzierbicki v. Twp. of Oscoda, 2009

                                             -2-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 4 of 11



 1 WL 1491116, at *2 (E.D. Mich. May 26, 2009).

 2             In response, Plaintiff has argued that Mr. Brown conducted his interviews with
 3 Plaintiff not for the purpose of rendering legal advice, but “to figure out a way to fire

 4 him.” (Dkt. 185 at 3.) As an initial matter, Plaintiff already conceded on summary

 5 judgment that Mr. Brown’s interviews are privileged. (Dkt. 88-32 at 18:2 (stating, in

 6 opposition to PwC’s summary judgment motion, “There is no question the

 7 communication at issue is subject to the attorney-client privilege”).         Regardless,
 8 Plaintiff’s false assertions are grounded in nothing but his speculations and conspiracy

 9 theories. As the evidence laid out above shows—and as Mr. Brown’s testimony will

10 conclusively establish at trial—the purpose of Plaintiff’s interviews was to assist PwC

11 in responding to the SEC’s inquiries. The interviews are therefore privileged. See

12 Upjohn, 449 U.S. at 394; Cicel (Beijing) Sci. & Tech. Co., 331 F.R.D. at 223; In re

13 Gen. Motors, 80 F. Supp. 3d at 527–28.

14             In arguing to the contrary, Plaintiff relies on an inapposite case—Continental
15 Ins. Co. v. Superior Court, 32 Cal. App. 4th 94 (1995). Plaintiff misrepresents

16 Continental to hold that “Plaintiff has the right to testify as a former employee of PwC

17 as to any matters that arose during PwC’s inhouse counsel’s and outside counsel’s

18 interviews of him.” (Dkt. 189 at 6-9.) But Continental says no such thing. In that

19 case, the court held that counsel did not violate their ethical obligations by making ex

20 parte contact with former employees of the other party (who were not then

21 represented). Contintental, 32 Cal. App. 4th at 119 (“[E]x parte contact with former

22 noncontrol group employees like Fleites did not violate rule 2-100.”). The court did

23 not hold—as Plaintiff now argues—that a former employee has the right to waive his

24 former employer’s privilege over attorney-client communications that occurred during

25 the employment relationship. At the most, Continental shows that Plaintiff’s counsel

26 did not violate their ethical obligations. In re EXDS, Inc., 2005 WL 2043020, at *3

27 (N.D. Cal. Aug. 24, 2005) (“[A]n attorney’s ex parte contact with an opposing party's

28 former employee is insufficient grounds for disqualification.”).

                                             -3-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 5 of 11



 1 II.         PWC’S NARROW PRIVILEGE WAIVER EXTENDS ONLY TO THE
 2             SUBJECT MATTER OF THE ALLEGED FAKE CONTROL
 3             On February 25, 2021, the Court asked PwC to address whether the “doctrine
 4 of fundamental fairness appl[ies] and require[s] disclosures of [] other statements that

 5 Mr. Botta made during these interviews with Mr. Brown and the Orrick team.” (Trial

 6 Tr. Vol. 3 at 441:16-19.)          The fundamental fairness doctrine has very limited
 7 application. When the fairness doctrine applies, it requires the party waiving privilege

 8 to disclose additional privileged information. See Fed. R. Evid. 502(a). But the

 9 doctrine applies only in those “unusual situations” where “disclosure of related,

10 protected information [is necessary to] prevent a selective and misleading presentation

11 of evidence to the disadvantage of the adversary.” Id., advisory committee notes (2011

12 Amend.). Stated simply, the doctrine compels disclosure of related information on the

13 “same subject matter” only when a party engages in “selectiv[e] cherry-picking” of

14 privileged information. See First Nat'l Bank in Sioux Falls v. Warner Bros. Entm’t,

15 2011 WL 13213920, at *2 (C.D. Cal. June 28, 2011); Fed. R. Evid. 502(a)(2) (“[T]he

16 disclosed and undisclosed communications or information [must] concern the same

17 subject matter.”).

18             When the undisclosed communications relate to a different subject matter than
19 the disclosed communications, courts routinely confine the privilege waiver to “the

20 communication of information disclosed.”           See Fed. R. Evid. 502(a), advisory
21 committee notes (2011 Amend.) For example, in Sizemore v. City of Madras, 2004

22 WL 1318883, at *2 (D. Or. June 10, 2004), the court limited the scope of privilege

23 waiver to the single document “actually disclosed” and rejected the opposing party’s

24 efforts to discover related “privileged oral communications.” Similarly, in United

25 States v. Skeddle, 989 F. Supp. 905, 911 (N.D. Ohio 1997), the court confined waiver

26 to one “distinct subject” discussed at a meeting and found that “privilege has not been

27 waived . . . with regard to any such other matters.” See also Chevron Corp. v. Pennzoil

28 Co., 974 F.2d 1156, 1162 (9th Cir. 1992) (finding waiver was limited to documents a

                                             -4-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 6 of 11



 1 party disclosed to an auditor and not “every document or communication that touched

 2 on the more general tax deferral question”); Hernandez v. Tanninen, 604 F.3d 1095,

 3 1100 (9th Cir. 2010) (“Hernandez disclosed only his communications with Ferguson

 4 about Tanninen, waiving attorney-client privilege only as to that matter.”).

 5             Here, Mr. Brown’s interviews with Plaintiff lasted approximately six hours
 6 (Brown Decl. ¶ 3) and covered a number of distinct subject matters and topics. One

 7 of those topics is the internal control Plaintiff claimed to have created at the end of the

 8 2014 Cavium audit. (Id. ¶¶ 4–5.) As discussed in PwC’s opening brief on this issue,

 9 Plaintiff’s memory lapses and evasive discovery responses required PwC to waive

10 privilege over Plaintiff’s conversations with Mr. Brown on this distinct subject

11 matter—and only on this subject matter. (Dkt. 184 at 2–5.)

12             Importantly, PwC did not selectively waive privilege on this topic by “cherry-
13 picking” certain statements Plaintiff made to Mr. Brown that are helpful to PwC, while

14 leaving out other communications on this same topic to create a “misleading

15 presentation of evidence.” Fed. R. Evid. 502(a)(2) & advisory committee notes (2011

16 Amend.). Plaintiff has never argued otherwise. But to the extent Plaintiff believes

17 any “cherry picking” occurred (it did not), he is free to question witnesses at trial

18 (including Mr. Brown) about what he said or did not say concerning the alleged control

19 fabrication. Indeed, Plaintiff has already testified extensively on this subject matter.

20 (Trial Tr. Vol. 3 at 436:8–440:19.)

21             What the fairness doctrine does not allow, however, is for Plaintiff to elicit
22 privileged information on other subject matters that Mr. Brown covered during his

23 interviews. For example, on February 24, 2021, Plaintiff sought to testify about his

24 discussions with Mr. Brown regarding entirely separate issues that arose during the

25 Cavium and Harmonic audits between 2012 and 2015. (Id. at 415:22–416:13.) But

26 these privileged communications do not concern the subject matter of PwC’s privilege

27 waiver (i.e., Plaintiff’s statements that he fabricated an internal control). Plaintiff’s

28 express purpose for eliciting this testimony demonstrates the difference. As Plaintiff’s

                                             -5-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 7 of 11



 1 counsel explained during trial, Plaintiff seeks to testify about these privileged

 2 communications to show that Mr. Brown allegedly knew Plaintiff had filed an SEC

 3 whistleblower complaint. 1 (Trial Tr. Vol. 3 at 415:22–416:13.) But even assuming

 4 that Mr. Brown did know of Plaintiff’s alleged whistleblowing (and Plaintiff is free to

 5 ask Mr. Brown about his knowledge at trial), that fact has nothing to do with whether

 6 Plaintiff did or did not tell Mr. Brown that he had created a fake control.

 7             For these reasons, the privileged communications that Plaintiff seeks to invade
 8 at trial do not concern the subject matter of PwC’s privilege waiver and therefore

 9 cannot cure any alleged “cherry picking” or “misleading presentation of evidence.”

10 Accordingly, PwC’s privilege waiver does not extend to this information and the

11 fundamental fairness doctrine does not apply. See First Nat'l Bank in Sioux Falls,

12 2011 WL 13213920, at *2; Sizemore, 2004 WL 1318883, at *2; Skeddle, 989 F. Supp.

13 at 911.

14             In response, Plaintiff has argued that PwC’s privilege waiver extends to all
15 communications made during Mr. Brown’s interviews with Plaintiff because PwC

16 purportedly “has placed the substance of the interviews of Mauro directly at issue in

17 this case.” (Dkt. 185 at 5.) As explained above, this is false. PwC waived privilege

18 regarding one specific subject matter discussed during Mr. Brown’s interviews—not

19 all subject matters. In these circumstances, PwC’s privilege waiver does not extend

20 beyond the communications actually disclosed.

21             None of the authority Plaintiff cites is to the contrary or even addresses this
22 issue. See United States v. Graf, 610 F.3d 1148, 1157 (9th Cir. 2010) (holding that

23 conversations between a company’s agent and the company’s lawyers were privileged

24 and that the privilege belonged to the company, not the individual agent); Finjan, Inc.

25

26
     While Plaintiff seeks to testify at length about this topic, he has admitted that he does not even
     1

27 recall many critical details of his meeting with Mr. Brown. (DX 1596-2 (“I do not recall the exact
   language used during the interview or the exact questions that I was asked.”); Vol. 3 Tr. at 73:22-24
28 (“Q: Okay. Can you recall any other questions Mr. Brown asked you about the – your suggested tax
   control? A: No.”).)
                                                    -6-
              PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                       Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 8 of 11



 1 v. Sonicwall, Inc., 2018 WL 4998149, at *1 (N.D. Cal. Oct. 15, 2018) (holding that

 2 “the email communications are privileged and that Finjan did not waive the privilege”

 3 and explaining that a “party may not obtain an adversary’s privileged communications

 4 simply because it believes those communications would bear on—or even

 5 contradict—its adversary’s allegations”); Reavis v. Metro. Prop. & Liab. Ins. Co., 117

 6 F.R.D. 160, 161 (S.D. Cal. 1987) (holding that interview notes were privileged and not

 7 discoverable because their “dominant purpose” was to “be transmitted to an attorney

 8 in light of the impending litigation”); Southern Cal. Gas Co. v. Public Utilities

 9 Commission, 50 Cal. 3d 31, 40 (1990) (examining implied waiver principles under

10 California law; holding that a party did not waive privilege because it had not put its

11 counsel’s advice at issue); Wellpoint Health Networks v. Superior Court, 59 Cal. App.

12 4th 110, 128 (1997) (stating that, under California law, an employer may waive

13 privilege over its internal investigation into the plaintiff’s discrimination claims if it

14 relies on the adequacy of that investigation to “defend [itself] by establishing that it

15 took reasonable corrective or remedial action”); Oliver v. Microsoft Corp., 2013 WL

16 1397394, at *2 (N.D. Cal. Apr. 5, 2013) (stating, as in Wellpoint, that disclosure of

17 factual investigation may be required if the employer relies on the reasonableness of

18 that investigation as a defense to discrimination claims; stating that privileged

19 communications generated during the investigation need not be disclosed); Ritchie v.

20 Sempra Energy, 2015 WL 12912030, at *15 (S.D. Cal. June 11, 2015) (declining to

21 waive privilege because “there is insufficient evidence at this time to show defendant

22 has deliberately injected an advice of counsel defense into this case”).

23 III.        BECAUSE PLAINTIFF HAS NOT DILIGENTLY PURSUED THIS
24             ISSUE, HE CANNOT INVADE PWC’S PRIVILEGE AT TRIAL
25             Plaintiff apparently believes that the privileged information he seeks to elicit
26 will show that Plaintiff’s interviews “were set up” so as “to figure out a way to fire

27 him.” (Dkt. 185 at 3.) In other words, Plaintiff seeks license to “explore” whether

28 PwC’s outside counsel—Mr. Brown—conspired to unlawfully retaliate against

                                             -7-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 9 of 11



 1 Plaintiff. (Vol. 2 Tr. at 426:15–19 (THE COURT: “[I]s that where you want to go

 2 with this, that somehow Walt Brown’s decisions were pretextual?                            MR.
 3 CABECEIRAS: I think they absolutely could have been pretextual, Your Honor.”).)

 4             This accusation is unfounded and problematic for many reasons, not least of
 5 which is that Plaintiff failed entirely to pursue it during discovery. Plaintiff did not

 6 depose Mr. Brown. Plaintiff did not subpoena Orrick. Plaintiff did not propound

 7 requests to PwC regarding Orrick or Mr. Brown. Plaintiff did not file a motion to

 8 compel any documents that PwC withheld as privileged. Plaintiff did not even depose

 9 PwC’s decisionmaker (then-Managing Partner of PwC’s Assurance practice, Mark

10 Simon)—whom Plaintiff described at trial as “some guy in New Jersey [called in] to

11 pull the trigger.” (Vol. 1 Tr. at 38:19–20.)

12             Thus, even if there were any truth to Plaintiff’s theory—which there is not—
13 Plaintiff has no excuse for failing to pursue it earlier. At summary judgment, Judge

14 Seeborg expressed his disbelief with Plaintiff’s failures. (MSJ Tr. at 23:15–16 (“I’m

15 still somewhat mystified . . . why you didn’t depose Mr. Simon.”).) Even Plaintiff’s

16 counsel acknowledged the error. (Id. at 20:19–20 (Ms. Evans: “I don’t want to throw

17 my co-counsel under the bus, but I’m going to.”).) Having failed to pursue this issue

18 during discovery, Plaintiff headed to trial with no evidence to support it. (Id. at 28:21–

19 24 (THE COURT: “[Y]ou don’t have evidence showing me that [Mr. Simon was a

20 front man]. That’s my problem.”).) Plaintiff has nobody to blame but himself.

21             On this record, Plaintiff’s attempt to pierce privilege in the middle of trial fails
22 for three separate and independent reasons.

23             First, Plaintiff has waived this argument by waiting to challenge PwC’s
24 privilege assertion until the middle of trial. Plaintiff has known PwC’s position that

25 his interviews by Mr. Brown are privileged for nearly three years. And he has known

26 since March 2019 that PwC maintained its privilege assertion with the narrow

27 exception of Plaintiff’s statements that he fabricated a control.           (Dkt. 100 [PwC’s
28 March 19, 2019 reply ISO MJS] at 19 (asserting privilege over all “other portion[s] of

                                             -8-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
        Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 10 of 11



 1 Plaintiff’s interviews, PwC’s investigation, [and] other privileged communications”).)

 2             Yet Plaintiff let two years pass before challenging PwC’s privilege assertion.
 3 Even after this issue came up at summary judgment, Plaintiff did not, for example,

 4 seek leave to take depositions of Mr. Brown or Mr. Simon. He did not move to amend

 5 the scheduling order. He did not file any pre-trial motion. He did not raise this issue

 6 at any of the three pre-trial conferences with Your Honor. He did not even attempt to

 7 meet and confer with PwC. Instead, in the middle of Plaintiff’s trial examination,

 8 Plaintiff’s counsel attempted to elicit testimony that he knew PwC claims is privileged.

 9 “If [Plaintiff] wished to challenge [PwC’s] assertion of privilege, that needed to be

10 done within the discovery process, by way of motion and in a timely fashion. By not

11 timely challenging the privilege issue, [Plaintiff] has waived that challenge.” Sawatzky

12 v. United States, 2013 WL 3771269, at *4 (D. Colo. July 16, 2013); Buisson Creative

13 Strategies, L.L.C v. Roberts, 2017 WL 67527, at *2–3 (E.D. La. Jan. 6, 2017) (rejecting

14 party’s attempt to determine whether privilege over a meeting had been waived

15 “because        he “should have known about th[e] meeting well before the
16 discovery/deposition deadline” at issue and could have resolved the issue had he “acted

17 with the necessary diligence”).

18             Second, Plaintiff’s mid-trial attempt to revisit PwC’s privilege will severely
19 prejudice PwC. This tactic has already disrupted trial proceedings with lengthy on-

20 record arguments, caused multiple rounds of rushed mid-trial briefing, and injected

21 uncertainty into the scope of witness examinations that are just days away. If Plaintiff

22 is successful, the resulting prejudice will multiply exponentially. PwC prepared for

23 trial on the then-existing record subject to the then-existing objections. It would be

24 unfair to change this landscape at this juncture. See In re Worldcom, Inc. Sec. Litig.,

25 2005 WL 600019, at *1–2 (S.D.N.Y. Mar. 15, 2005) (holding that a party’s attempt to

26 change its privilege-waiver position two days before trial was “extraordinarily

27 prejudicial” because the parties “made tactical decisions during the discovery period

28 about whom to depose and how to use their resources”).

                                             -9-
                  PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                 Case No. 3:18-CV-2615-AGT
     5635682
         Case 3:18-cv-02615-AGT Document 190 Filed 02/26/21 Page 11 of 11



 1             Third, Plaintiff has thus far ignored that the Orrick interviews are protected by
 2 an independent work product privilege. 2 Plaintiff’s lack of diligence is dispositive on

 3 this issue as well. Because Plaintiff failed to develop any evidence to support his

 4 speculative theory, he cannot show a compelling need to elicit this privileged

 5 information. See Carolina Power & Light Co. v. 3M Co., 278 F.R.D. 156, 159–60

 6 (E.D.N.C. 2011) (holding that “questions posed by [a party’s] attorneys” constitute

 7 “opinion work product” because they reveal the attorney’s “thought processes and

 8 legal strategies”); In re Intuitive Surgical Sec. Litig., 2017 WL 5054404, at *3 (N.D.

 9 Cal. Apr. 10, 2017) (explaining that opinion work product is discoverable only upon a

10 showing of “compelling need” and rejecting party’s attempt to discover pre-litigation

11 interviews). As Judge Seeborg recognized, in “the usual case” when a party “argues

12 that “the decision-maker that has been put forward is just the front person,” there

13 would typically be “some evidence of that” before allowing the party to explore it.

14 (MSJ Tr. at 28:13–15.) Lacking any evidence, Plaintiff has no need to explore this

15 topic – let alone a compelling one.

16 IV.         CONCLUSION
17             For all these reasons, and those expressed in PwC’s opening brief (Dkt. 184),
18 the Court should deny Plaintiff’s effort to violate PwC’s privilege over Mr. Brown’s

19 interviews beyond the statements Plaintiff made to Mr. Brown concerning his alleged

20 fabrication of an internal control and falsification of audit work papers.

21 Dated: February 26, 2021                             HUESTON HENNIGAN LLP
22

23                                                By:
                                                        John C. Hueston
24
                                                        Attorneys for Defendant
25

26   Hall v. Hall, 2014 WL 12703289, at *4 (D.V.I. Oct. 21, 2014) (“Defendant posits that Attorney
     2

   Simpson has waived any attorney-client privilege by virtue of his testimony . , , but does not make
27 the same argument with respect to work product. . . . [While] Attorney Simpson explained in as
   much detail as possible all of his communications with Ethlyn Hall and his observations of her as
28 they bore on the issues of undue influence and testamentary capacity, Attorney Simpson was quite
   careful with respect to refusing to talk about his work product.”).
                                                    - 10 -
              PWC’S SUPPLEMENTAL BRIEF RE: ATTORNEY-CLIENT PRIVILEGE
                                        Case No. 3:18-CV-2615-AGT
     5635682
